Judgment and order reversed upon the law and the facts, and new trial granted, costs to appellant to abide the event. While the judgment of the jury upon the question of damages in cases of this kind is not generally interfered with upon appeal, we think that in this case the evidence of the earning power of the boy who was killed shows that he, had he lived, would have been of substantial pecuniary value to his family, and that, under such circumstances, the verdict of the jury was inadequate and should be set aside. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.